DETAILED ACTION
Acknowledgment is made of the receipt and entry of the amendment filed on 10/15/2021.

Any rejection found in the previous Office Action and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/30/2019.

	Claims 2, 4 and 6-10 are currently under examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 4 and 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural composition of matter without significantly more (newly reapplied as necessitated by amendment).
Claim 2 is drawn to a dietary composition for improving mental and physiological performance in an individual consisting of medium chain triglycerides (MCT) oil, Gingko Biloba, Panax Ginseng, 
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a natural product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites a product of nature.  In this case, applicant’s claims recite medium chain triglycerides (MCT) oil, which is a naturally occurring oil found in coconut, the plants: Gingko Biloba, Panax Ginseng, Bacopa Monnieri and Polygala Tenuifolia, phosphatidylserine, which is found naturally in cell membranes, in claim 4, the claims further recite docosahexaenoic acid and eicosapentaenoic acid, which are found naturally in algae and flaxseed (as examples), and in claim 6, epigallocatechin gallate, which is naturally found in tea plants.
Thus, the claims do recite products of nature (medium chain triglycerides (MCT) oil, the plants: Gingko Biloba, Panax Ginseng, Bacopa Monnieri and Polygala Tenuifolia, phosphatidylserine, docosahexaenoic acid, eicosapentaenoic acid, and in claim 6, epigallocatechin gallate).  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the 
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.  MPEP section 2106.04 (c-I-B) states “the analysis turns on whether the nature-based product in the claim has markedly different characteristics from its naturally occurring counterpart…”.  
In this case, dissolving Gingko Biloba, Panax Ginseng, Bacopa Monnieri, Polygala Tenuifolia in medium chain triglycerides (MCT) oil only combines concentrates and portions the naturally occurring compounds in the plants as part of the formulation which are soluble or insoluble in the particular solvent (which is the oil).  Dissolving plant parts does not necessarily result in a markedly distinct change in the naturally occurring compounds found within the plants nor change the structure or function of the compounds that are dissolved in the oil.  Thus, while a combination of the plants and oil itself may not be found in the nature, the compounds which are present in the plants and soluble in the selected oil are found in nature.  The creation of an oil extract only partitions and concentrates the molecules that are naturally in the plants that are dissolved in the oil.  There is no evidence or reason to expect that any new compounds are formed.  The extract itself is a mixture of the naturally occurring compounds that are simply soluble in a particular solvent.  Thus, while extraction of the compounds with the selected solvent would separate a portion of the plant away from the naturally-occurring ingredients, the result of extraction is still a mixture of ingredients which are naturally-found in the plants; i.e., the compound is not inventive or “man-made.” Thus, each of the compositions containing the natural products in oil in turn is a mixture of the naturally occurring compounds found in the individual plants and the individually naturally occurring compounds.  Thus, the claims are drawn to mixtures of naturally occurring products.

Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, the claims are directed to composition with no additional ingredients in addition to the natural products. Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, the additional element in the claims is the combination of extracts.  However, MPEP § 2106.05(d) states that well-understood, routine, and conventional activities are not sufficient to show that the claims amount to significantly more than the Section 5: Pharmacology of Natural Medicines. From “Textbook of Natural Medicine: Fourth Ed” 2013, p.808).  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.
Step 2A, Prong One, asks if a claim recites a product of nature.  In this case, applicant’s Claim 7 is drawn to the dietary composition of claim 2, wherein the dietary composition is a beverage additive.  Claim 8 is drawn to the dietary composition of claim 7, wherein the beverage is a caffeinated beverage.  Claim 9 is drawn to the dietary composition of claim 2, wherein the dietary composition is a food additive.  Claim 10 is drawn to the dietary composition of claim 9, wherein the food is butter.
Thus, the claims do recite products of nature (medium chain triglycerides (MCT) oil, the plants: Gingko Biloba, Panax Ginseng, Bacopa Monnieri and Polygala Tenuifolia, phosphatidylserine, docosahexaenoic acid, eicosapentaenoic acid, and in claim 6, epigallocatechin gallate).  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
The components of the composition are all edible.  Forming the edible formulation into an undefined food product or beverage and into a caffeinated beverage or butter can be formed by mixing the naturally occurring ingredients with caffeine or stabilizers does not change the structure or function of the naturally occurring plants and natural compounds in oil. Further, caffeine is a natural compound also found in tea plants.  There is no evidence that mixing the plants and compounds in the natural oil together with caffeine or forming the composition into a butter leads to a product with a markedly distinct characteristic.  Therefore, the claims are considered to be directed to patent ineligible subject matter.
This judicial exception is not integrated into a practical application because either method steps or a physical manifestation of the administration of a composition are needed to show a practical 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves.  Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 2 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vazhappily et al. (WO2014047614A1), in view of Kidd (U*), in view of Neale et al. (V*), Li et al. (W*) and Henderson (C*, 8426468) (partially newly applied as necessitated by amendment).
Vazhappily teaches a composition for improving or enhancing cognitive function containing Bacopa monnieri (See para 0046) solubilized in MCT oil (See paragraph 0047). Vazhappily teaches that the composition can be a coffee (which reads on caffeine drink), liquid nutritional product, snack and meal replacement liquids, hot or cold beverages, carbonated or non-carbonated beverages, juices or other acidified beverages, milk or soy-based beverages, shakes, coffees, teas, enteral feeding compositions, solutions, liquid gels, liquid yogurts (See e.g. paragraph 0043).
Kidd teaches phosphatidylserine, Ginkgo biloba, and Bacopa monniera are safe and effective for improving cognitive dysfunction (See e.g. abstract), wherein phosphatidylserine is administered in an amount of 300 mg/day for memory loss and up to 600 mg/day for mood enhancement (See e.g. page 149), ginkgo biloba in an amount of 120-240 mg, but that higher doses of 240 mg could be more effective (See e.g. page 153) and Bacapoa monniera in an amount of 1.05 g/day (See e.g. p. 155).
Neale teaches administering 200 mg or 400 mg of Panax Ginseng per day for improved cognitive function (See e.g. p. 731).
Li teaches memory enhancing effects of Polygala tenuifolia and that the Polygala tenuifolia can be administered in an amount of 100 to 200 mg/kg (See e.g. abstract).
Henderson teaches a method of treating or preventing loss of cognitive function comprising administering medium chain triglycerides in an amount of 0.5g/kg/day-10g/kg/day (See e,g, claim 4) from oil.  Henderson further teaches that the MCT can be used in the form of a nutritional drink (See e.g. Example 1). Henderson further teaches powdered Beverages MCT may be prepared in a dried form, useful for food bars and powdered beverage preparations (See e.g. Example 2).
Buecker teaches a composition for treating or preventing progression of a brain disorder or Alzheimer’s comprising clarified butter and Panax ginseng (See e.g. claim 15).
None of the references require additional ingredients as part of the formulation.

It would have been obvious to one of ordinary skill in the art to modify provide a nutritional composition combining Ginkgo biloba, Panax Ginseng, Bacopa monnieri, Polygala tenuifolia, MCT oil, and phosphatidylserine and to solubilize the ingredients in MCT oil because at the time the invention was made, it was known that Ginkgo biloba, Panax Ginseng, Bacopa monnieri, Polygala tenuifolia, MCT oil, and phosphatidylserine are effective for treating, cognitive decline.  A person of ordinary skill in the art would have understood to include Ginkgo biloba, Panax Ginseng, Bacopa monnieri, Polygala tenuifolia, MCT oil, and phosphatidylserine in a formulation for preventing or treating cognitive decline because at the time the invention was made, it was known that Ginkgo biloba, Panax Ginseng, Bacopa monnieri, Polygala tenuifolia, MCT oil, and phosphatidylserine are well known in the art for preventing or treating cognitive decline.  A person of ordinary skill in the art would have understood to adjust the amount of Ginkgo biloba, Panax Ginseng, Bacopa monnieri, Polygala tenuifolia, MCT oil, and phosphatidylserine within the composition since the references clearly teach that Ginkgo biloba, Panax Ginseng, Bacopa monnieri, Polygala tenuifolia, MCT oil, and phosphatidylserine are effective for treating and preventing cognitive decline. The skilled artisan would have understood to include and adjust the amount Ginkgo biloba, Panax Ginseng, Bacopa monnieri, Polygala tenuifolia, MCT oil, and phosphatidylserine with expectation of success.  A person of ordinary skill in the art would have understood to use Ginkgo biloba, Panax Ginseng, Bacopa monnieri, Polygala tenuifolia, MCT oil, and phosphatidylserine to provide a beverage formulation, a caffeinated beverage or butter and to provide a food additive because it was known at the time the invention was made that Ginkgo biloba, Panax Ginseng, Bacopa monnieri, Polygala tenuifolia, MCT oil, and phosphatidylserine are safe for oral administration and could be made into a beverage, coffee, or nutritional supplement or additive and that butter could be formulated for improving memory. Therefore, the skilled artisan would have been motivated to use Ginkgo biloba, Panax Ginseng, Bacopa monnieri, Polygala tenuifolia, MCT oil, and phosphatidylserine to provide the instantly claimed composition to treat cognitive decline. 

From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Buchwald-Werner et al. (US 20140322198 A1), in view of Vazhappily et al. (WO2014047614A1), Henderson (C*, 8426468) and Miller (US 20110280852 A1) (partially newly applied as necessitated by amendment).
Buchwald-Werner teaches a composition comprising a plant, wherein the plant can be a combination of plants and can be Ginkgo biloba, Panax Ginseng, Bacopa monnieri and Polygala tenuifolia (See e.g. claim 15 and paragraph 0024) and can further comprise an omega-3-fatty acid or other lipid (See e.g. claim 14) and phosphatidylserine (See e.g. paragraph 0023) for preventing, delaying or treating a cognitive dysfunction, condition, disorder or disease including Alzheimer’s (See e.g. claims 1 and 4).  Buchwald-Werner further teaches EPA and DHA are available to support brain health (See e.g. paragraph 0062).
Buchwald-Werner does not teach solublization.
Vazhappily teaches a composition for improving or enhancing cognitive function containing Bacopa and phosphatidylserine-docosahexaenoic acid complex and that the composition contains 
Buchwald-Werner does not teach EPA, DHA.
Miller teaches a dietary supplement for treating, ameliorating, or preventing conditions associated with cognitive decline including Alzheimer’s comprising panax ginseng, ginkgo biloba (sic) (See e.g. claim 1), EPA and DHA (See e.g. claim 5).
Since the references teach the instantly claimed ingredients and MCT oil is effective for the same purpose (for enhancing memory), combining the instantly claimed ingredients together with MCT oil would inherently dissolved the ingredients in the oil. 
It would have been obvious to one of ordinary skill in the art to modify the composition by combining Ginkgo biloba, Panax Ginseng, Bacopa monnieri, Polygala tenuifolia, MCT oil, phosphatidylserine, epigallocatechin gallate, with EPA and DHA (as the omega-3-fatty acids) because at the time the invention was made, it was known that Ginkgo biloba, Panax Ginseng, Bacopa monnieri, Polygala tenuifolia, MCT oil, phosphatidylserine, epigallocatechin gallate, EPA and DHA are effective for treating, ameliorating, or preventing conditions associated with cognitive decline including Alzheimer’s.  A person of ordinary skill in the art would have understood to include Ginkgo biloba, Panax Ginseng, Bacopa monnieri, Polygala tenuifolia, MCT oil, phosphatidylserine, epigallocatechin gallate, EPA and DHA in a formulation for preventing or treating cognitive decline because these ingredients are well known in the art for preventing or treating cognitive decline.  A person of ordinary skill in the art would have understood to adjust the amount of Ginkgo biloba, Panax Ginseng, Bacopa monnieri, Polygala tenuifolia, MCT oil, phosphatidylserine, epigallocatechin gallate, EPA and DHA within the composition, since the references clearly teach that Ginkgo biloba, Panax Ginseng, Bacopa monnieri, Polygala tenuifolia, MCT oil, phosphatidylserine, epigallocatechin gallate, EPA and DHA are effective for treating and preventing cognitive decline. The skilled artisan would have understood to include and adjust the amount of Ginkgo biloba, Panax Ginseng, Bacopa monnieri, Polygala tenuifolia, MCT oil, phosphatidylserine, epigallocatechin gallate, EPA and DHA with expectation of success.  A person of 
It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art.  Based on the disclosure by these references that Ginkgo biloba, Panax Ginseng, Bacopa monnieri, Polygala tenuifolia, MCT oil, phosphatidylserine, epigallocatechin gallate, EPA and DHA are useful ingredients in treating, ameliorating, or preventing conditions associated with cognitive decline including Alzheimer’s, the artisan would have been motivated to combine the claimed ingredients into a single composition. No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
6 is rejected under 35 U.S.C. 103 as being unpatentable over Buchwald-Werner et al. (US 20140322198 A1), in view of Vazhappily et al. (WO2014047614A1)(newly applied as necessitated by amendment).
Buchwald-Werner teaches a composition comprising a plant, wherein the plant can be a combination of plants and can be Ginkgo biloba, Panax Ginseng, Bacopa monnieri and Polygala tenuifolia (See e.g. claim 15 and paragraph 0024) and can further comprise epigallocatechingallate and an omega-3-fatty acid or other lipid (See e.g. claim 14) and phosphatidylserine (See e.g. paragraph 0023) for preventing, delaying or treating a cognitive dysfunction, condition, disorder or disease including Alzheimer’s (See e.g. claims 1 and 4).
Buchwald-Werner does not teach solublization.
Vazhappily teaches a composition for improving or enhancing cognitive function containing Bacopa and phosphatidylserine-docosahexaenoic acid complex and that the composition contains Bacopa monnieri (See para 0046) in an amount of 0.001-10% by weight and the phosphatidylserine-docosahexaenoic acid complex in an amount of 0.001-10% by weight (See 0007).  Vazhappily further teaches that the Bacopa and complex can be solubilized in MCT oil (See paragraph 0047).  Vazhappily further teaches that the composition can be in the form of a beverage (See e.g. para 0043).
Since the references teach the instantly claimed ingredients and MCT oil is effective for the same purpose (for enhancing memory) and in the claimed amounts, combining the instantly claimed ingredients together with MCT oil would inherently dissolved the ingredients in the oil. 
It would have been obvious to one of ordinary skill in the art to modify the composition by combining Ginkgo biloba, Panax Ginseng, Bacopa monnieri, Polygala tenuifolia, MCT oil, phosphatidylserine, and epigallocatechin gallate, because at the time the invention was made, it was known that Ginkgo biloba, Panax Ginseng, Bacopa monnieri, Polygala tenuifolia, MCT oil, phosphatidylserine, and epigallocatechin gallate are effective for treating, ameliorating, or preventing conditions associated with cognitive decline including Alzheimer’s.  A person of ordinary skill in the art would have understood to include Ginkgo biloba, Panax Ginseng, Bacopa monnieri, Polygala tenuifolia, MCT oil, phosphatidylserine, and epigallocatechin gallate in a formulation for preventing or treating cognitive decline because these ingredients are well known in the art for preventing or treating cognitive 
It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art.  Based on the disclosure by these references that Ginkgo biloba, Panax Ginseng, Bacopa monnieri, Polygala tenuifolia, MCT oil, phosphatidylserine, and epigallocatechin gallate are useful ingredients in treating, ameliorating, or preventing conditions associated with cognitive decline including Alzheimer’s, the artisan would have been motivated to combine the claimed ingredients into a single composition. No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Response to Arguments
Claim Rejections - 35 USC § 101
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that the dietary composition for improving mental and physiological performance in an individual consists of specific, effective amounts of Gingko biloba, Panax ginseng, phosphatidylserine, Bacopa monnieri, and Polygala tenuifolia dissolved in MCT oil.  Applicant further argues that it is well known that Bacopa monnieri in particular naturally has poor solubility (as stated in the abstract of the Thakkar et al. reference submitted with this response; see Thakkar et al., J Pharm Bioallied Sci. 2017 Jul-Sep; 9(3): 208-215) and Applicants have invented a formulation in which Bacopa monnieri is both present in an effective amount and dissolved in MCT oil, which also increases its bioavailability. Applicant further argues that several of the components of the formulation of claim 2 have synergistic effects.  Applicant further argues that Ginkgo Biloba and Panax Ginseng in combination are synergistic, as Ginkgo Biloba alone induces impairment in working recall but does not do so with the addition of Panax Ginseng (see paragraph 0025 of the specification and the evidence of the study cited therein), that phosphatidylserine enhances the bioactive components of Gingko Biloba extract (see paragraph 0026 of the specification and the evidence of the study cited therein). Applicant has accordingly provided evidence of synergism in the specification. Applicant further argues that claim 4 is drawn to a dietary composition of claim 2 further comprising 40 g docosahexanoic acid and 80 g eicosapentaenoic acid and that claim 6 is drawn to a dietary composition of claim 2 further comprising 260-950 mg of epigallocatechin gallate. For the reasons provided above for claims 2, 4 and 6 are respectively not a product of nature judicial exception. Applicant further argues that Claim 7 is drawn to the dietary composition of claim 2, wherein the dietary composition is a beverage additive, Claim 8 is drawn to the dietary composition of claim 7, wherein the beverage is a caffeinated beverage, Claim 9 is drawn to the dietary composition of claim 2, wherein the dietary composition is a food additive, Claim 10 
This is not found persuasive because Applicant has not provided a showing of synergy in the originally filed specification.  A carrier (MCT) oil does not provide anything markedly different because it is routine, well understood and conventional to add a carrier to a composition.  Further MCT oil is a natural product and it is well known to be useful for preventing, delaying or treating a cognitive dysfunction, condition, disorder or disease including Alzheimer’, as are the other claimed natural products. Applicant has not provided adequate data or a study that shows that the formulation is more effective than the individual ingredients and therefore has not demonstrated synergy.  The rejection is maintained for the reasons of record and for the reasons set forth above.

Claim Rejections - 35 USC § 103
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY L CLARK/             Primary Examiner, Art Unit 1699